 



Exhibit 10.6
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
April 9, 1999, by and between Smith Micro Software, Inc., a Delaware corporation
(the “Company”), and William R. Wyand (“Employee”).
I.
EMPLOYMENT
     1.1 Position and Duties. The Company hereby engages and employs Employee as
General Manager, STF Technologies, MacIntosh Division on the terms set forth in
this Agreement. The Company’s Board of Directors (the “Board”) may provide such
additional designations of title to Employee as the Board, in its discretion,
may deem appropriate. Employee shall perform the employee duties and functions
related to the above position, subject to the reasonable limitations of
authority set forth from time to time by the President of the Company and
applicable law. Employee shall report to the Chief Executive Officer of the
Company. The Company agrees that Employee will not be required to relocate
outside of the Kansas City metropolitan region.
     1.2 Best Efforts. Employee agrees to devote his full time and attention to
the Company, to use his best efforts to advance the business and welfare of the
Company, to render his services under this Agreement fully, faithfully,
diligently, competently and to the best of his ability, and not to engage in any
other employment activities. Notwithstanding anything herein to the contrary,
Employee shall not be precluded from (a) engaging in charitable activities and
community affairs; or (b) managing his personal investments and affairs,
provided that such activities do not materially interfere with the proper
performance of his duties and responsibilities under this Agreement; or
(c) consulting for businesses owned by Brad and Bryce Evans, so long as such
consulting does not exceed five hours per week and does not interfere with
Employee’s ability to perform his duties as General Manager or create a conflict
of interest.
II.
COMPENSATION AND BENEFITS
     2.1 Base Salary. For all services to be rendered by Employee under this
Agreement, the Company agrees to pay Employee; an annual base salary of one
hundred fifty thousand dollars ($150,000.00) less deductions required by law,
payable in accordance with the normal payroll practices of the Company.
     2.2 Annual Performance Bonus. The Company shall pay to Employee a bonus of
up to $5,000 per quarter if the Employee meets or exceeds specified management
objectives, as determined by the Board at the beginning of each quarter. In
addition, Employee shall be eligible to receive a quarterly bonus based on a
sales quota pursuant to the Smith Micro Software. Worldwide Sales Incentive
Compensation Plan (“Incentive Compensation Plan”), a copy of which is attached
as Exhibit A. For purposes of the Incentive Compensation Plan, Employee’s
“Commission” schedule for achievement of 100% of the assigned quota objectives
shall be $40,000 per year or $10,000 per quarter. In calculating that quota
Employee will get credit for all MacIntosh compatible fax and communication
software products sold by the

1



--------------------------------------------------------------------------------



 



Company. All bonus calculations relating to the financial performance of the
Company shall be based upon the Company’s final financial statements through the
end of the applicable fiscal quarter.
     2.3 Stock Options. The Company shall grant Employee an option to purchase
50,000 shares of the Company’s Common Stock, subject to the standard vesting and
other provisions set forth in the Company’s stock option plan.
     2.4 Other Benefits. The Company shall further provide to Employee the
following other benefits:
          (a) An annual vacation leave of a minimum of four (4) weeks per
calendar year at full pay; and
          (b) Full participation, on a basis commensurate with his position with
the Company, in all plans of life, accident, disability and health insurance
that generally are made available to senior Employees of the Company.
     2.5 Expense Reimbursement. The Company shall promptly reimburse Employee
for all actual and reasonable business expenses incurred by Employee in
promoting the business of the Company, including expenditures for entertainment,
travel, or other expenses, provided that (a) such expenditures are of a nature
qualifying them as legitimate business deductions and (b) Employee furnishes to
the Company adequate records and other documentary evidence reasonably required
by the Company to substantiate such expenditures. In addition, the Company
agrees to reimburse Employee for professional fees and continuing education
expenses to maintain Employee’s status as a certified public accountant so long
as such amounts do not exceed $2,500.00 annually.
III.
TERMINATION AND SEVERANCE PAY
     3.1 At Will. Employee and the Company acknowledge and agree that Employee’s
employment with the Company is expressly “at-will” both during and after the
term of this Agreement. This means that either party may terminate Employee’s
employment with or without cause. Any termination of Employee’s employment is,
however, subject to the terms and provisions of this Agreement as to severance
pay and other obligations.
     3.2 Involuntary Termination.
          (a) Severance Pay. In the event that Employee’s employment with the
Company is terminated by the Company for Cause (as defined in Section 3.2(c)),
Employee shall be entitled to no severance pay. In the event that Employee’s
employment with the Company is terminated by the Company other than for Cause,
then in consideration of Employee’s compliance with his obligations under
Article V and Article VI and Employee’s execution of a general release in favor
of the Company, Employee shall be entitled to severance pay (“Severance Pay”) in
the form of monthly payments to Employee in the amount of Employee’s monthly
Base Salary as in effect on the date of termination, payable in accordance with
customary payroll practices, for six (6) months following such termination;
provided that, if the

2



--------------------------------------------------------------------------------



 



Company terminates Employee’s employment for reasons other than for Cause during
the initial year of this Agreement, then Employee’s severance pay shall continue
for six (6) months or the remaining portion of that initial year, whichever
period is longer. Employee, acknowledges and agrees that in the event Employee
breaches any provision of Article V or Article VI, his right to receive
severance payments under this Section 3.2(a) shall automatically terminate.
          (b) Benefits. Following termination, Employee shall cease to be a
Company employee and shall not be entitled to any employee benefits. This shall
not preclude Employee from exercising his COBRA benefits under applicable law.
          (c) Cause. For purposes of this Agreement, “Cause” shall mean (i) the
willful refusal of Employee to comply with a lawful instruction of the Board;
(ii) an act or acts of personal dishonesty by Employee; (iii) Employee’s
conviction of any felony; (iv) performing an act of race, sex, national origin,
religion, disability, age-based or other illegal discrimination or an act of
sexual harassment; or (v) Employee’s gross negligence, incompetence, willful
insubordination or misconduct, failure to abide by the Company’s policies, or
material breach of any provision of this Agreement, including without
limitation, any representation or covenant contained in Article V or Article VI
of this Agreement.
     3.3 Voluntary Termination. In the event Employee voluntarily terminates his
employment with the Company, Employee shall be entitled to no severance pay.
     3.4 Death. In the event of Employee’s death, this Agreement shall
automatically terminate and shall be of no further force and effect. Termination
of Employee’s employment as a result of his death: shall not result in any
obligation by the Company to pay severance pay or other benefits to Employee’s
estate or heirs.
     3.5 Disability. In the event of Employee’s Disability (as defined below)
during the term of this Agreement for any period of at least three
(3) consecutive months, the Company shall have the right, which may be exercised
in its sole discretion, to terminate this Agreement. In the event the Company
does elect to terminate this Agreement, Employee shall not be entitled to any
severance pay at any time but shall be entitled to normal disability benefits in
accordance with the policies established from time to time by the Company. For
purposes of this Agreement, “Disability” shall mean the inability of Employee to
perform his employment services hereunder by reason of physical or mental
illness or incapacity as determined by a physician chosen by the Company and
reasonably satisfactory to Employee or his legal representative.
IV.
TERM
     4.1 Term. The term of Employee’s employment under this Agreement shall
commence on the date hereof and shall continue for one year from the date
hereof, as such date may be extended from time to time. After expiration of the
initial year of this Agreement, Employee’s employment will automatically renew
for a period of one year, each year, on the same terms and conditions as are set
forth herein, unless either party gives the other notice of non-renewal at least
one month prior to the end of the initial term of employment, or for any year

3



--------------------------------------------------------------------------------



 



in which the employment was renewed, whichever the case may be. The Company may
in its sole discretion elect to pay Employee the equivalent of one month base
salary in lieu of notice in the event of non-renewal of this Agreement.
V.
NONDISCLOSURE OF INFORMATION
AND NON-SOLICITATION OF EMPLOYEES
     5.1 Proprietary Information and Inventions Agreement. Employee shall be
subject to the provisions of the Company’s Proprietary Information and
Inventions Agreement, a copy of which is attached as Exhibit B and incorporated
herein by this reference.
     5.2 Return of Information. Upon termination of Employee’s employment,
Employee will deliver to the Company all customer lists, proposals, reports,
memoranda, computer software and programming, budgets and other financial
information, and other materials or records or writings of any type (including
any copies thereof and regardless of the medium in which the information exists)
made, used or obtained by Employee in connection with his employment by the
Company.
     5.3 Non-Solicitation. Employee agrees that, so long as he is employed by
the Company and for a period of one (2) years after termination of his
employment for any reason, he shall not (a) directly or indirectly solicit,
induce or attempt to solicit or induce any Company employee to discontinue his
or her employment with the Company, (b) usurp any opportunity of the Company
that Employee became aware of during his tenure at the Company or which is made
available to him on the basis of the belief that Employee is still employed by
the Company, or (c) directly or indirectly solicit or induce or attempt to
influence any person or business that is an account, customer or client of the
Company to restrict or cancel the business of any such account, customer or
client with the Company.
VI.
NON-COMPETITION
     Employee agrees that given the extent and nature of the Confidential
Information he obtains during the course of his employment, it would be
inevitable that such Confidential Information would be disclosed or utilized by
the Employee should he obtain employment from, or otherwise become associated
with, an entity or person that is engaged in the development, manufacture or
distribution of fax/modem and internet protocol/telephony software products, in
any state or country in which the Company, its resellers or strategic partners
sells the Company’s products or conducts business. In order to protect the
Confidential Information Employee obtains during the course of his employment,
Employee agrees that, so long as Employee is employed by the Company and for a
period of two (2) years after termination of his employment for any reason,
Employee shall not, without the prior written consent of the Company, either
directly or indirectly, including without limitation through a partnership,
joint venture, corporation or other entity or as a consultant, director or
employee, engage in the development, manufacture or distribution of fax/modem
and internet protocol/telephony software products.

4



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, in the event Employee is terminated by the
Company without Cause, the period of the non-competition restriction shall be
for the duration of the severance period.
     The parties hereto agree that both the scope and nature of the covenant and
the duration and area for which the covenant not to compete set forth in this
Article VI is to be effective are reasonable in light of all facts and
circumstances. In the event that any provision of this Agreement, including
without limitation any provision of this Article VI, shall to any extent be held
invalid, unreasonable or unenforceable, in any circumstances, the parties hereto
agree that the remainder of this Agreement and the application of such provision
of this Agreement to other circumstances shall be valid and enforceable to the
fullest extent permitted by law. If any provision, or any part thereof, is held
to be unenforceable because of the scope or duration of or the area covered by
such provision, the parties hereto agree that the court making such
determination shall have the power, and is hereby asked by the parties, to
reduce the scope, duration and/or areas of such provisions (and to substitute
appropriate provisions for any such unenforceable provisions) in order to make
such provisions enforceable to the fullest extent permitted by law, and/or to
delete specific words and phrases, and such modified provisions shall then be
enforceable and shall be enforced.
VII.
MISCELLANEOUS
     7.1 Successors; Binding Agreement. This Agreement shall not be terminated
by the voluntary or involuntary dissolution of the Company or by any merger or
consolidation, whether or not the Company is the surviving or resulting
corporation, or upon any transfer of all or substantially all of the assets of
the Company. In the event of any such merger, consolidation or transfer of
assets, the provisions of this Agreement shall bind and inure to the benefit of
the surviving or resulting corporation, or the corporation to which such assets
shall have been transferred, as the case may be; provided, however, that the
Company will require any successor to all or substantially all of the business
and/or assets of the Company, by agreement in form and substance satisfactory to
Employee, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.
     7.2 Arbitration. Any disputes or controversy between the parties to this
Agreement, including allegations of fraud and misrepresentation arising from or
as a result of this Agreement, the resulting business dealings between Company
and Employee, Employee’s employment or the termination thereof, including any
claims of discrimination or other claims under any federal, state, or local law
or regulation now in existence or hereinafter enacted concerning in any way the
subject of Employee’s employment with Company or its termination, shall be
resolved, after the parties attempt informal resolution, exclusively by
arbitration in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association. All arbitration
hearings shall be held in Kansas City, Missouri within one hundred twenty days
from the date arbitration is demanded by any of the parties and the arbitrator
shall render his/her written decision within thirty days after the arbitration
hearing has concluded. The decision of the arbitrator shall be final and binding
on all parties, and may be entered as a judgment by any party with any federal
or state court of competent jurisdiction. The

5



--------------------------------------------------------------------------------



 



parties to the arbitration hearing shall share any filing fees and arbitrator’s
fees which must be paid in advance of the hearing equally; however, as set forth
below the prevailing party shall be entitled to recover from the losing party
all costs that it has incurred as a result of the arbitration hearing, including
fees paid to the arbitrator, travel costs and attorneys’ fees. This provision
shall not alter the rights of the parties to seek and obtain the provisional
equitable remedies provided under any applicable state or federal law. Employee
represents, by her signature, that he is making a voluntary and knowing waiver
of her right to pursue any and all employment-related claims in court.
     7.3 No Waiver. The waiver by either party of a breach of any provision of
this Agreement shall not operate as or be construed as a waiver of any
subsequent breach thereof.
     7.4 Governing Law. This Agreement shall be construed and enforced in
accordance with the laws and decisions of the State of Missouri.
     7.5 Entire Agreement; Modifications. This Agreement represents the entire
agreement between the parties with respect to the mutters set forth herein and
supersedes all prior agreements and understandings between the parties relating
to the employment of Employee by the Company, and it may not be changed or
terminated orally. No modification, termination, or attempted waiver of any
other provisions of this Agreement shall be valid unless in writing signed by
the party against whom the same is sought to be enforced.
     7.6 Jurisdiction; Venue. The parties do hereby agree and submit to personal
jurisdiction in the State of Missouri for the purposes of any proceedings
brought to enforce or construe the terms of this Agreement or to resolve any
dispute or controversy relating to Employee’s employment or arising under, as a
result of, or in connection with this Agreement, and do hereby agree and
stipulate that any such proceedings shall be venued and held in Kansas City,
Missouri.
     IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
as of the day and year first above written.

                  The “COMPANY”:

SMITH MICRO SOFTWARE, INC.
a Delaware corporation    
 
           
 
  By:   /s/ William W. Smith Jr.    
 
           
 
           
 
  Its:        
 
           
 
                “EMPLOYEE”:    
 
                /s/ William R. Wyand                   Name: William R. Wyand  
 

6



--------------------------------------------------------------------------------



 



EXHIBITS

     
EXHIBIT A
  Smith Micro Software Worldwide Sales Incentive Compensation Plan
 
   
EXHIBIT B
  Proprietary Information and Inventions Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SMITH MICRO SOFTWARE
WORLDWIDE SALES INCENTIVE COMPENSATION PLAN
1.0 INCENTIVE COMPENSATION PLAN
The Smith Micro Software (“Company”) Worldwide Sales Incentive Compensation
Plan, (“Plan”) is in effect beginning January 1, 1998. The objective of the plan
is to provide a sales incentive to participating sales employees to enhance the
overall performance of the Company.
2.0 PARTICIPANTS
The Company’s employees (“Participant”), who are employed by the Company in a
sales or sales management that have an assigned product, service, account,
territory or sales management quota and have an executed copy of this Plan are
eligible to participate in the Plan.
3.0 ADMINISTRATION & PLAN MODIFICATION
The Company reserves the right, at it’s sole discretion, to modify or change the
Plan in any respect, and at any time without prior notice. The Plan shall be
administered by the President/CEO, or his designated officer, whose decisions
with respect to any dispute over adiministration of, or modification to, the
Plan shall be considered final. Upon execution by the Participant, this Plan
supersedes any previous sales compensation plan or sales program that may have
been put into effect by the Company At the sole discretion of the Company, the
Plan may be terminated at any time.
4.0 SALES QUOTA
Sales quota (“Quota”) is “defined by the Company as the assigned U.S. dollar
amount of sales objective in the Company’s products or services that are to be
sold by the Participant, in an assigned list of accounts, territory or region,
during a specific fiscal quarter or fiscal year An under or over Quota condition
may exist where the Participant has not achieved or has exceeded the assigned
Quota objective during a specific fiscal quarter or fiscal year.
Each Participant will be assigned a Quota defined as a U.S. dollar amount
related to one or more of the following specific categories: (a) geographical
area or territory, (b) products, (c) services, (d) customers and/or prospects,
(e) class of accounts, markets, resellers, distributors, systems integrators,
OEMs or end users, (f) profit, or (g) any combination of the above.

A-1



--------------------------------------------------------------------------------



 



Each Participant will be assigned one or more of the above specific categories
which alone, or when combined, will define the Participant’s total Quota. The
Quota of any Participant may be changed from time to time by the Company at its
sole discretion. Participant’s assigned Quota will be presented by the CEO of
the Company each year. To be in force, the Quota must be signed by the
Participant, and the President/CEO, or his designated officer.
5.0 SALES
Sales that are eligible for commissions in a given period (“Sales”) are
calculated as follows: the sum of gross revenue less invoices aged beyond the
defined target dates plus cash collections on invoices previously deducted.
Gross revenue is defined as revenue that is recognized by the Company’s
accounting department in accordance with Generally Accepted Accounting
Principles. Target dates for invoice collections are set at 90 days for OEM and
other non-retail customers and 180 days for distributor/retail customers.
6.0 ASSIGNED ACCOUNTS
Assigned accounts are the Company’s domestic or international customers or
prospects that are assigned to a Participant. If applicable, the specific
accounts that are assigned are presented in Schedule 2, attached hereto. The
Company may identify specific house accounts that are not assigned to a
Participant and will not qualify for calculating sales credit toward a
Participant’s Quota.
7.0 SALES INCENTIVE COMPENSATION
     7.1 Base Salary
A Participant’s Base Salary (BS) is the bi-monthly compensation received from
the Company through the normal payroll channel.
     7.2 Commissions
Commissions are the amount of additional earnings a Participant may receive for
achievement of 100% of assigned Quota objectives. Scheduled Commissions refer to
commissions possible as outlined in the employees original offer letter or
subsequent Change of Status Form.
Calculation of Commission payments:
+ Sales (Gross revenue)
- OEM Bad Debt
- Retail Bad Debt
- Special Price Adjustments

A-2



--------------------------------------------------------------------------------



 



+ Bad Debt Recovery
+/- Other Adjustments
= Sales Eligible for Commission (see 5.0)
Divided by Quota
= Fraction Earned (can be greater than 100%)
Multiplied by scheduled commissions
= Commissions Earned
     7.3 Planned Earnings
The total amount of compensation that a Participant may earn for achievement of
100% of assigned Quota objectives is defined as Planned Earnings (PE). PE is
calculated by adding the BS component to the commission component.
     7.4 Incentive Compensation Threshold/Multipliers
None. Thresholds or multipliers may be used when quotas are established.
     7.5 Cumulative Quota and Sales
Quota and sales will be cumulative for the purposes of calculating Commission on
a Quarterly basis. At Quarter end, the Participant will be able to recover all
Commissions earned but not paid.
     7.6 Quarterly Commission Limit
None. May be defined and applied to certain periods by the President/CEO, or his
designated officer.
     7.7 Over Quota Multiplier
None. May be defined and applied to certain periods by the President/CEO, or his
designated officer.
     7.8 Sales Management Quota
Sales Management Quota will be assigned to Participants with direct sales
management responsibilities. A sales manager’s Quota is comprised of the sum of
the Company’s or Region’s area quota.

A-3



--------------------------------------------------------------------------------



 



     7.9 Commission Payment
Payment of Commissions earned on a monthly, Quarterly or annual basis will be
paid within 30 days after the end of each month or within 45 days after the end
of the fiscal year.
     7.10 Expense Budget
An expense budget will be assigned to the Sales Managers for variable expenses
which will be adjusted pro-rata to the performance against quota. In the event
expenses are over the pro-rated budgeted amount, commissions will be reduced at
10% of the budget over-run, to the limit of Commission. Exceptions require
written approval by the Director of Sales and CFO on overrun programs.
8.0 NOT AN EMPLOYMENT AGREEMENT
The Plan shall not be construed as an employment agreement,or any guarantee of
employment, payment of incentive, or any other compensation by the Company.
9.0 TERMINATION OF EMPLOYMENT.
The Plan shall to in effect through the Participant’s termination date, subject
to the change noted herein. Unpaid commissions as of any notice of termination
will be paid 100 days after the termination date.
10.0 RECEIPT AND ACCEPTANCE
I, the Participant, hereby acknowledge that I have received and, that I fully
understand the contents thereof and I agree that as long as I hold the position
of Participant, my Incentive Compensation will be calculated under the
provisions of the Plan. I also understand that the Plan will be modified from
time to time or terminated by the Company, at its sole discretion, as required
to meet the Company’s objectives.

                  PARTICIPANT   CHIEF EXECUTIVE OFFICER    
 
               
/s/ William R. Wyand
  4/9/99   /s/ William W. Smith Jr.                  
Signature
  Date   Signature   Date    

A-4